Evidence:
Rape Shield Rule

Colin Miller

CALI eLangdell® Press 2012

Notices
This work by Colin Miller is licensed and published

by CALI eLangdell Press under a Creative
Commons Attribution-NonCommercial-ShareAlike 3.0 Unported
License. CALI and CALI eLangdell Press reserve under copyright all
rights not expressly granted by this Creative Commons license. CALI
and CALI eLangdell Press do not assert copyright in US
Government works or other public domain material included herein.
Permissions beyond the scope of this license may be available
through feedback@cali.org.
In brief, the terms of that license are that you may copy, distribute,
and display this work, or make derivative works, so long as
 you give CALI eLangdell Press and the author credit;
 you do not use this work for commercial purposes; and
 you distribute any works derived from this one under the
same licensing terms as this.
Suggested attribution format for original work:
Colin Miller, Evidence: Rape Shield Rule, Published by CALI
eLangdell Press. Available under a Creative Commons BY-NC-SA
3.0 License.
CALI® and eLangdell® are United States federally registered
trademarks owned by the Center for Computer-Assisted Legal
Instruction. The cover art design is a copyrighted work of CALI, all
rights reserved. The CALI graphical logo is a trademark and may not
be used without permission.
Should you create derivative works based on the text of this book or
other Creative Commons materials therein, you may not use this
book’s cover art and the aforementioned logos, or any derivative
thereof, to imply endorsement or otherwise without written
permission from CALI.

ii

This material does not contain nor is intended to be legal advice.
Users seeking legal advice should consult with a licensed attorney in
their jurisdiction. The editors have endeavored to provide complete
and accurate information in this book. However, CALI does not
warrant that the information provided is complete and accurate.
CALI disclaims all liability to any person for any loss caused by errors
or omissions in this collection of information.

iii

About the Author
Professor Miller teaches Evidence, Criminal Procedure, Criminal
Law, and Civil Procedure. He is the creator and Blog Editor of
EvidenceProf Blog of the Law Professor Blogs Network. He is the
Editor of Illinois Criminal Procedure and drafted a 100 page report
comparing the Federal Rules of Evidence to Illinois evidentiary
principles, which was used in the creation of the first Illinois Rules of
Evidence.
Professor Miller received his B.A. degree with distinction from the
University of Virginia and his J.D. (Order of the Coif) from the
William & Mary Law School.

iv

About CALI eLangdell Press
The Center for Computer-Assisted Legal Instruction (CALI®) is: a
nonprofit organization with over 200 member US law schools, an
innovative force pushing legal education toward change for the
better. There are benefits to CALI membership for your school, firm,
or organization. eLangdell® is our electronic press with a mission to
publish more open books for legal education.
How do we define "open?"


Compatibility with devices like smartphones, tablets, and ereaders; as well as print.



The right for educators to remix the materials through more
lenient copyright policies.



The ability for educators and students to adopt the materials
for free.

Find available and upcoming eLangdell titles at elangdell.cali.org.
Show support for CALI by following us on Facebook and Twitter,
and by telling your friends and colleagues where you received your
free book.

v

Table of Contents
Notices ..........................................................................................................ii
About the Author ...................................................................................... iv
About CALI eLangdell Press .................................................................... v
Table of Contents ...................................................................................... vi
Preface ........................................................................................................ vii
Rape Shield Rule Chapter ..................................................................... 1
Introductory Note .................................................................................... 1
I. Historical Background ....................................................................... 1
II. Rule 412(a)(1): The General Proscription ................................... 2
III. Rule 412(b)(1): Criminal Exceptions .......................................... 5
IV. Rule 412(b)(2): Civil Exception .................................................. 11
V. Rule 412(c): Procedure for Admissibility in Criminal Cases 17
VI. Rape Shield Pleadings ................................................................... 22

vi

Preface
The Rape Shield Rule, contained in Federal Rule of Evidence 412
and state counterparts is a Rule preventing the admission of evidence
concerning the sexual predisposition and behavior of an alleged
victim of sexual misconduct, subject to certain exceptions. Through a
series of cases and hypotheticals drawn from actual cases, this
chapter gives readers a roadmap for how to address any Rape Shield
Rule issue in practice.

vii

Rape Shield Rule Chapter
Introductory Note
In 2009, the Committee on Rules of Practice and Procedure of the
Judicial Conference of the United States Courts decided to “restyle”
the Federal Rules of Evidence. The goal in this project was to make
the Rules more user friendly rather than to enact substantive changes.
At the end of each section of this casebook, there is a side-by-side
comparison between the prior language of each portion of Rule 412
and the language of the new “restyled” Rule. Because the changes
were intended to be stylistic only, everything discussed in this chapter
should continue to be good law after the “restyled” Rules take effect
on December 1, 2011.
I. Historical Background
For the better part of this country's history, defense attorneys in rape
and sexual assault cases used to parade into court the alleged victim’s
sexual partners to, in effect, prove that she had a propensity to
consent to sexual relations and that she acted in conformity with this
propensity, and thus consented, at the time of the alleged rape or
sexual assault1. Or, more generally, defense attorneys used this
evidence to prove that the alleged victim was a liar2.
Such displays impacted not only jurors, but also judges. For instance,
in its 1895 opinion in State v. Sibley, 33 S.W. 167, 171 (Mo. 1895), the
Supreme Court of Missouri inanely concluded that “[i]t is a matter of
common knowledge that the bad character of a man for chastity does
not even in the remotest degree affect his character for truth, when
based upon that alone, while it does that of a woman.” See Colin
1 Colin Miller, New Zealand’s New Rule?: NZ’s Justice Ministry Proposes Rape Shield,
EvidenceProf Blog (Aug. 27, 2008) http://lawprofessors.typepad.com/
evidenceprof/2008/08/nz-rape-httpwww.html.
2 Jason M. Price, Constitutional Law—Sex, Lies and Rape Shield Statutes: The
Constitutionality of Interpreting Rape Shield Statutes to Exclude Evidence Relating
to the Victim’s Motive to Fabricate, 18 W. New Eng. L. Rev. 541 (1996),
http://digitalcommons.law.wne.edu/lawreview/vol18/iss2/5

1

Miller, New Zealand's New Rule?: NZ's Justice Ministry Proposes Rape
Shield
Law.
EvidenceProf
Blog,
(Aug.
27,
2008.)
http://lawprofessors.typepad.com/evidenceprof/2008/08/nz-rapehttpwww.html. They also led to the underreporting of rapes and
historically low conviction rates in rape and sexual assault cases. See,
e.g., State v. Hudlow, 659 P.2d 514, 522-23 (Wash. 1983).
This and related concerns led to the anti-rape movement, an offshoot
of the civil rights movement of the 1960s and 1970s, being able to
get rape shield laws passed in several states. See id. The Supreme
Court later followed suit by creating Federal Rule of Evidence 412,
the federal “rape shield” rule. In effect, rape shield rules protect
complainants from having their past sexual behavior and/or
predispositions exposed in the courtroom unless defense counsel can
point toward a compelling theory of admissibility.
Specifically, as amended in 1994, Rule 412(a) now provides, “The
following evidence is not admissible in any civil or criminal
proceeding involving alleged sexual misconduct except as provided in
subdivisions (b) and (c): (1) Evidence offered to prove that any
alleged victim engaged in other sexual behavior. (2) Evidence offered
to prove any alleged victim's sexual predisposition.” Rule 412(a)
applies not only in rape or sexual assault cases but also in other cases,
including sexual harassment cases.
II. Rule 412(a)(1): The General Proscription
Under Rule 412(a)(1), evidence of other sexual behavior by an alleged
victim is now inadmissible to prove her propensity to consent to
sexual acts and her likely conformity with this propensity, and thus
consent, at the time of the alleged rape or similar crime in civil and
criminal cases. See, e.g., Ledesma v. Gov’t of the Virgin Is., 159 F. Supp.2d
863 (D.V.I. 2001). According to the Advisory Committee’s Note, the
phrase “other sexual behavior” includes not only “all activities that
involve actual physical conduct, i.e. sexual intercourse and sexual
contact, or that imply sexual intercourse or sexual contact,” but also
“activities of the mind, such as fantasies or dreams.” Thus, for
instance, in United States v. Papakee, 573 F.3d 569 (8th Cir. 2009), the
Eighth Circuit found that a district court properly precluded the

2

defendant charged with sexual abuse from introducing evidence that
the alleged victim told the deputy questioning her about the crime
that he was cute and asked him if he wanted to crawl into bed with
her because these statements were “other sexual behavior.” Courts
generally have concluded that the rape shield rule precludes the
admission of evidence of the victim’s other nonconsensual, as well as
consensual, “sexual behavior.” See, e.g. Bryan v. State, 2010 WL
1137038 (Tex.App. 2010); Colin Miller, Invasion Of Privacy: Court Of
Appeals Of Texas Finds Trial Court Properly Excluded Evidence Of Alleged
Victim's Prior Nonconsensual Sexual Acts Under Rape Shield Rule.
EvidenceProf
Blog
(Apr.
10,
2010)
http://lawprofessors.typepad.com/evidenceprof/2010/04/rapeshield--desmond-w-bryan-appellant-v-the-state-of-texas-state---sw3d------2010-wl-1137038texapp-fort-worth2010.html.
Moreover, under Rule 412(a)(2), evidence of the sexual
predisposition of alleged victims, such as their “mode of dress,
speech, or life-style will not be admissible.” Thus, for instance,
evidence that an alleged victim of homosexual rape had previously
engaged in consensual homosexual acts is inadmissible to prove her
propensity to consent to such acts and her likely conformity with this
propensity at the time of the alleged rape. See, e.g., People v. Murphy,
919 P.2d 191 (Colo. 1996). Similarly, evidence that an alleged rape
victim had previously engaged in consensual extramarital affairs is
inadmissible to prove her propensity to consent to such affairs and
her likely conformity with that propensity at the time of an alleged
rape by a man other then her husband. See, e.g., Truong v. Smith, 183
F.R.D. 273 (D. Colo. 1998).
Hypothetical 1
Aleksandr Maksimenko is charged with several counts of
criminal sexual abuse after allegedly forcing several women to
engage in sexual acts with him under threat of physical force
against them. Before trial, the prosecution files a motion in
limine, seeking to preclude the defendant from interrogating
the alleged victims about their profession as exotic dancers.
Should the court grant the motion? Cf. United States v.
Maksimenko, 2007 WL 522708 (E.D. Mich. 2007).

3

Hypothetical 2
Mary Wilson brings a Title VII action against her former
employer asserting acts of discrimination based on gender
and sexual harassment. According to Wilson, these acts
consisted, inter alia, of coworkers referring to her as a “bitch,”
“cunt,” and “slut.” The defendant seeks to present evidence
of Wilson’s own engagement in sexually explicit language and
behavior in the workplace, such as talking about vibrators and
men’s sexual organs. Is this evidence inadmissible under the
Rape Shield Rule? See Wilson v. City of Des Moines, 442 F.3d
637 (8th Cir. 2006).
Hypothetical 3
Preston Gaddis is charged with rape, sexual assault, and
indecent assault after allegedly throwing a 19 year-old woman
onto the floor and raping her in his Pennsylvania home. At
trial, Gaddis seeks to introduce evidence of the alleged
victim's relationship with another woman to prove that the
alleged victim was uncertain about her sexual preference and
was using intercourse with him as an attempt to determine
whether she was homosexual or heterosexual. He claimed
that when the experience did not turn out the way that she
expected, she leveled the charges of rape against him despite
the sex being consensual. The prosecution opposes the
introduction of this evidence, claiming that it was
inadmissible under Pennsylvania's version of the Rape Shield
Law. How should the court rule? See Colin Miller, Keystone
Case: Pennsylvania Court Finds Evidence of Lesbian Relationship
Inadmissible Under Rape Shield Law. EvidenceProf Blog (Jan. 24,
2008)
http://lawprofessors.typepad.com/evidenceprof/2008/01/
last-april-pres.html.

4

Prior Rules Language:
(a) Evidence Generally
Inadmissible. The following
evidence is not admissible in any
civil or criminal proceeding
involving alleged sexual
misconduct except as provided in
subdivisions (b) and (c):
(1) Evidence offered to prove
that any alleged victim
engaged in other sexual
behavior.

Restyled Rules Language:
(a) Prohibited Uses. The
following evidence is not
admissible in a civil or criminal
proceeding involving alleged
sexual misconduct:
(1) evidence offered to prove
that a victim engaged in other
sexual behavior; or
(2) evidence offered to prove
a victim’s sexual
predisposition.

(2) Evidence offered to prove
any alleged victim’s sexual
predisposition.
III. Rule 412(b)(1): Criminal Exceptions
Federal Rule of Evidence 412(b)(1), however, provides certain
exceptions to this rule in criminal cases. It states that:
(1) In a criminal case, the following evidence is admissible, if
otherwise admissible under these rules:
(A) evidence of specific instances of sexual behavior
by the alleged victim offered to prove that a person
other than the accused was the source of semen,
injury, or other physical evidence;
(B) evidence of specific instances of sexual behavior
by the alleged victim with respect to the person
accused of the sexual misconduct offered by the
accused to prove consent or by the prosecution; and
(C) evidence the exclusion of which would violate the
constitutional rights of the defendant.
An example of a court applying the exception contained in Rule
412(b)(1)(A) can be found in United States v. Begay, 937 F.2d 515 (10th

5

Cir. 1991), where the trial court refused to allow the defendant, who
was charged with aggravated sexual abuse, to present evidence that
the eight year-old alleged victim had been sexually assaulted on
several occasions in the months preceding the crime at issue. On the
defendant's appeal, the Tenth Circuit reversed, finding that the
prosecutor presented evidence about the alleged victim's enlarged
hymenal opening and a vaginal abrasion; consequently, evidence of
the sexual assaults by other men was admissible, not to prove
propensity and conformity, but to prove that those assaults, rather
than the defendant's alleged crime, could have caused her injuries.
See, Id. at 520.
Additionally, under Rule 412(b)(1)(B), evidence of previous
consensual sexual acts between the alleged victim and the defendant
are admissible to prove that there are specific reasons to believe that
the alleged victim may have consented to sexual relations with the
defendant at the time of an alleged rape or sexual assault. For
instance, in State v. Sanchez-Lahora, 616 N.W.2d 810 (Neb. App. 2000),
the Court of Appeals of Nebraska found that a trial court erred by
precluding a defendant charged with sexual assault from introducing
evidence that he had previously engaged in sexual relations with the
alleged victim when they dated to rebut her claim that they dated but
never had sexual intercourse.
It is important to note that even if evidence satisfies either Rule
412(b)(1)(A) or (B), the court can still exclude it if its probative value
is substantially outweighed by the danger of unfair prejudice or any of
the other dangers listed in Federal Rule of Evidence 403. Thus, for
instance, in United States v. Pumpkin Seed, 2009 WL 2045690 (8th Cir.
2009), the district court prevented the defendant charged with
aggravated sexual abuse from presenting evidence that the alleged
victim engaged in consensual sexual activity with other men within
days of the alleged abuse. On appeal, the defendant claimed that this
ruling was erroneous because it would have helped prove that the
victim’s injuries could have come from those acts. See, id. at 557. The
Eight Circuit disagreed, concluding that the type and extent of
injuries suffered by the victim were generally inconsistent with

6

consensual activity and that the evidence would have a high risk of
unfair prejudice and confusion. See Id. at 558-59.
Finally, Rule 412(b)(1)(C) is a catch-all exception, which allows for
the admission of an alleged victim's sexual history and predisposition
for purposes other than those covered by Rules 412(b)(1)(A) and (B)
when its exclusion would violate Constitutional rights such as the
Due Process or Confrontation Clause rights of a criminal defendant.
The case cited by the Advisory Committee in support of this
exception involved a criminal defendant seeking to impeach his
alleged victim by showing that an extramarital affair gave her a
motive to lie, Olden v. Kentucky, 488 U.S. 227 (1988); thereafter, the
exception has since most commonly been used for impeachment
purposes. For instance, in In re K.W., 666 S.E.2d 490 (N.C. App.
2008), the Court of Appeals of North Carolina found that a trial
court erred in precluding a defendant from impeaching an alleged
rape victim who claimed to be a virgin with suggestive photos and
captions on her MySpace page implying that she was not a virgin. See
Colin Miller, It's My Space. That's Why They Call It MySpace, Take 3:
North Carolina Court Makes Erroneous MySpace Ruling In Rape Shield Case.
EvidenceProf
Blog
(Sept.,
18
2008)
http://lawprofessors.typepad.com/evidenceprof/2008/09/myspace412-in.html.
It is important to note that some state counterparts are more
restrictive than Federal Rule of Evidence 412(b)(1). For instance,
unlike Federal Rule of Evidence 412(b)(1)(A), Minnesota’s
counterpart, Minnesota Rule of Evidence 412(1)(B), does not allow a
defendant to present evidence of an alleged victim’s other sexual
behavior to prove that someone else caused her physical injuries. See,
e.g., State v. McBroom, 2009 WL 4251080 (Minn .App. 2009); Colin
Miller, Excepted Exception: Appeal Reveals Limited Applicability Of
Minnesota's Other Source Rape Shield Exception. EvidenceProf Blog (Dec.
6,
2009)
http://lawprofessors.typepad.com/
evidenceprof/
2009/12/412-semenstate-of-minnesota-respondent-v-james-davidmcbroom-appellant----nw2d------2009-wl4251080minnapp2009.html. On the other hand, other state
counterparts add exceptions not contained in Federal Rule of

7

Evidence 412(b)(1). As an example, North Carolina Rule of Evidence
412(b)(4) contains an exception to North Carolina’s rape shield rule
for “evidence of sexual behavior offered as the basis of expert
psychological or psychiatric opinion that the complainant fantasized
or invented the act or acts charged.” See Colin Miller, But It Was Only
A Fantasy: North Carolina Opinion Reveals Troubling Exception To The
State's Rape Shield Rule EvidenceProf Blog (Nov. 2, 2009)
http://lawprofessors.typepad.com/evidenceprof/2009/11/but-itwas-only-a-fantasy-north-carolina-opinion-reveals-troublingexception-to-the-states-rape-shie.html.
Finally, across the country, courts continue to apply a common law
exception to rape shield rules under which defendants can present
evidence of prior false rape, sexual assault, or child molestation
allegations brought by alleged victims. Although courts differ over
exactly when defendants can present such evidence when (1) the
alleged victim herself admitted that the prior allegation was false; or
(2) the prior allegation was “demonstrably false.” See, e.g., Wells v.
State, 928 N.E.2d 651 (Ind. App. 2010).
Hypothetical 4
Basketball player Kobe Bryant is charged with sexually
assaulting a 19 year-old woman at a Colorado hotel. The
woman claims that she only had sex once in the days
surrounding the Bryant incident and that the man wore a
condom. In a closed hearing in the case, a DNA expert
testifies that the accuser had another man's semen on her
thigh and inside her vagina during her medical examination. It
was noted that a physical exam of Bryant after the incident
produced no indication of a second man's DNA, leading the
expert to say that she believed that the accuser had sex with
the other man in the hours after she was with Bryant. Will
Bryant be able to present this evidence at trial? See Lance
Pugmire and David Wharton, Case Shadowed Cracks,
Experts Say. Los Angeles Times, Sept. 2, 2004; Order Re:
Defendant’s Motion to Admit Evidence Pursuant to C.R.S. §
18-3-407 and People’s Motions in Limine #5 and #7 (court’s

8

rape shield ruling), People v. Bryant, 94 P. 3d 624 (2004) (No.
03CR204)3.
Hypothetical 5
Monty Ramone is charged with sexually assaulting his exgirlfriend. According to the ex-girlfriend, after they had
broken up, Ramone showed up at her home drunk and high
on drugs and proceeded to violently sexually assault her. As a
result of this assault, the ex-girlfriend was left with a deep
scalp wound along her hairline, a swollen eye, a swollen hand,
a bruised hip, and lips so swollen that she was unable to
speak for a day or two. Ramone admitted that he beat his exgirlfriend but alleged that she consented to the sexual acts. In
his defense, he seeks to present evidence that his ex-girlfriend
and he previously engaged in several consensual sexual acts
while they were dating. Should the court allow for the
admission of this evidence? See United States v. Ramone, 218
F.3d 1229 (10th Cir. 2000).
Hypothetical 6
Darrell Jackson was a family friend who babysat for A.C., a
girl who was between ten and twelve years-old between 1999
and 2002. According to A.C., during this time period, Jackson
sexually assaulted her more than 50 times. At trial, the
prosecution emphasized that A.C.'s behavior had deteriorated
in significant ways starting about the time of the alleged
offenses by Jackson and continuing up until the time of trial.
In his defense, Jackson sought to present evidence that
between 1999 and 2002, A.C. also reported being sexually
assaulted by two other juveniles, her stepfather, and an
employee at the Kansas Department of Social and
Rehabilitation Services. The trial court deems this evidence
inadmissible because it does not quite fit within the exception
contained in Rule 412(b)(1)(A). Is there another ground upon
The court’s order is available as a PDF at: http://www.courts.state.co.us/
userfiles/File/Court_Probation/5th_Judicial_District/Cases_of_Interest/People_v
_Bryant/07-04/ShieldOrder.pdf
3

9

which an appellate court could reverse? See State v. Jackson,
2008 WL 538948 (Kan. Ct. App. 2008); See Colin Miller,
Disturbing Behavior: Court of Appeals of Kansas Finds Trial Court
Failed to Apply Constitutional Exception to Rape Shield Rule,
EvidenceProf
Blog
(Nov.
2,
2009)
http://lawprofessors.typepad.com/evidenceprof/2008/03/r
ule-412-state.html.

10

Prior Rules Language:
(b) Exceptions.

Restyled Rules Language:
(b) Exceptions.
(1) Criminal Cases. The
court may admit the following
evidence in a criminal case:

(1) In a criminal case, the
following evidence is
admissible, if otherwise
admissible under these rules:
(A) evidence of specific
instances of sexual behavior
by the alleged victim offered
to prove that a person other
than the accused was the
source of semen, injury or
other physical evidence;

(A) evidence of specific
instances of a victim’s
sexual behavior, if offered
to prove that someone
other than the defendant
was the source of semen,
injury, or other physical
evidence;

(B) evidence of specific
instances of sexual behavior
by the alleged victim with
respect to the person accused
of the sexual misconduct
offered by the accused to
prove consent or by the
prosecution; and

(B) evidence of specific
instances of a victim’s
sexual behavior with respect
to the person accused of the
sexual misconduct, if
offered by the defendant to
prove consent or if offered
by the prosecutor; and

(C) evidence the exclusion of
which would violate the
constitutional rights of the
defendant.

(C) evidence whose
exclusion would violate the
defendant’s constitutional
rights.

IV. Rule 412(b)(2): Civil Exception
Meanwhile, Federal Rule of Evidence 412(b)(2) provides an
exception to the Rape Shield Rule in civil cases:
In a civil case, evidence offered to prove the
sexual behavior or sexual predisposition of
any alleged victim is admissible if it is
otherwise admissible under these rules and its
probative value substantially outweighs the

11

danger of harm to any victim and of unfair
prejudice to any party. Evidence of an alleged
victim's reputation is admissible only if it has
been placed in controversy by the alleged
victim.
The Advisory Committee’s Note indicates that this exception was
intended to be similar in effect to the criminal exception but that “[i]t
employs a balancing test rather than the specific exceptions stated in
subdivision (b)(1) in recognition of the difficulty of foreseeing future
developments in the law,” particularly with regard to “evolving causes
of action such as claims for sexual harassment.” No judge in a civil
case, however, has applied Rule 412(b)(2) to allow for the admission
of evidence concerning an alleged victim's sexual history or
predisposition to prove a purpose not covered by one of the specific
exceptions in Rule 412(b)(1).
Indeed, as the Advisory Committee's Note makes clear, Rule
412(b)(2) was drafted to make it more difficult to admit evidence
concerning an alleged victim's sexual history or predisposition in civil
cases than it was in criminal cases. This is because evidence satisfying
a Rule 412(b)(1) exception is admissible as long as it does not violate
Federal Rule of Evidence 403, which “tilts the balance in favor of
admission” of evidence by providing that relevant evidence may only
“be excluded if its probative value is substantially outweighed” by
concerns such as “the danger of unfair prejudice.” In such cases,
relevant evidence will likely be admitted because the burden is upon
the party opposing the admission of evidence to prove affirmatively
that its probative value is substantially outweighed by the danger of
unfair prejudice.
Consider a hypothetical in which the prosecution charges the
defendant with rape and presents evidence that the alleged victim had
scratches on her wrists. The defendant might seek, pursuant to Rule
412(b)(1)(A), to present evidence of the alleged victim's other sexual
acts committed in the days before and after the alleged rape to prove
that they could have caused her injuries. For the judge to exclude this
evidence, the prosecutor would need to prove that its probative value
for establishing that these other acts could have caused her injuries

12

was substantially outweighed by the danger of unfair prejudice that
the jury would misuse this evidence as an indication that the alleged
victim had a propensity to consent to sexual acts and thus likely
consented to the sexual act at issue. See, e.g., United States v. Begay, 937
F.2d 515, 523 (10th Cir. 2001) (“We feel there was an abuse of
discretion in holding that such evidence was more prejudicial than
probative for purposes of Rule 403 and 412”).
In other words, assume that probative value and unfair prejudice
were scored from 1-100. If evidence of the other sexual acts had a
probative value of 60 and an unfair prejudice of 40, it would be
admissible because probative value would outweigh unfair prejudice.
If both probative value and unfair prejudice were 50, the evidence
would be admissible because probative value would equal unfair
prejudice. Even if probative value was 48 and unfair prejudice was
52, the evidence would be admissible because probative value would
be outweighed by unfair prejudice but not substantially outweighed by
unfair prejudice. Only if probative value (e.g., 40) were substantially
outweighed by unfair prejudice (e.g., 60) would the evidence be
inadmissible.
In contrast, by stating that similar evidence offered in civil cases is
admissible only if its probative value substantially outweighs its
unfairly prejudicial effect, as well as its “harm to any victim,” Rule
412(b)(2) “reverses the usual approach” and tilts the balance toward
inadmissibility in three regards according to the Advisory Committee.
First, it “raises the threshold for admission by requiring that the
probative value of the evidence substantially outweigh the specified
dangers.” Second, it “shift[s] the burden to the proponent to
demonstrate admissibility rather than making the opponent justify
exclusion of the evidence.” Third, it puts “harm to the victim” “on
the scale in addition to prejudice to the parties.” See, e.g., B.K.B. v.
Maui Police Dept., 276 F.3d 1091, 1104 (9th Cir. 2002).
Thus, if we tweak the facts of the above hypothetical to make it a
civil sexual assault trial, it drastically alters the issue of admissibility.
In this case, for the judge to admit the “other sexual act” evidence of
scratches, defense counsel would need to prove that its probative
value substantially outweighs (1) the danger that the jury could

13

misuse this evidence as an indication that the alleged victim had a
propensity to consent to sexual acts and thus likely consented to the
sexual act at issue (its unfairly prejudicial effect); as well as (2) the
harm to the victim, including the invasion of her privacy, her
potential embarrassment, and the potential for the jury to engage in
stereotypical thinking with regard to her. See Advisory Committee's
Note.
Again, assume that probative value and unfair prejudice (as well as
harm to the victim) were scored from 1-100. Now, if evidence of the
other sexual acts had a probative value equal to or lesser than unfair
prejudice and harm to the victim – e.g., 50 vs. 50 (combined) – it
would be inadmissible. Even if the probative value of the evidence
were slightly higher than unfair prejudice – e.g., 52 vs. 48 (combined)
– the evidence would be inadmissible because probative value would
outweigh prejudicial effect but not substantially outweigh prejudicial
effect. Only if probative value (e.g., 60) substantially outweighed
unfair prejudice and harm to the victim (e.g., 40 combined) would the
evidence be admissible
Rule 412(b)(2) also provides that “[e]vidence of an alleged victim's
reputation is admissible only if it has been placed in controversy by
the alleged victim.” Thus, if a plaintiff brings an action alleging
employment discrimination based upon a sexually hostile work
environment but does not seek reputational damages or make
allegations relating to her professional reputation, she has not opened
the door for reputational evidence to be admitted. See, e.g., Macklin v.
Mendenhall, 257 F.R.D. 596, 604 (E.D. Cal. 2009) (“A review of the
allegations and other information before the Court discloses no
sufficient evidence showing that Plaintiff has placed her reputation in
controversy in this matter”).
This per se portion of Rule 412(b)(2), however, only precludes
evidence related to an alleged victim’s reputation (e.g., for promiscuity).
In Seybert v. International Group, Inc., 2009 WL 3297304 (E.D. Pa.
2009), the court rejected the plaintiff’s argument that emails she sent
containing sexual stories, jokes, images, and metaphors were per se
inadmissible under Rule 412(b)(2), concluding that “none of the
emails bear on Mrs. Seybert's personal sexual “reputation” per se, in

14

that none of them involve her actual or alleged personal sexual
activity.” Id. at *3.
Rule 412(b)(2) technically only applies to the admissibility of evidence
at trial while Federal Rule of Civil Procedure 26 addresses the extent
to which evidence about an alleged victim’s sexual behavior and/or
predisposition is discoverable. That said, the Advisory Committee’s
Note to Rule 412 states that
In order not to undermine the rationale of
Rule 412, however, courts should enter
appropriate orders pursuant to Fed. R. Civ. P.
26(c) to protect the victim against
unwarranted inquiries and to ensure
confidentiality. Courts should presumptively
issue protective orders barring discovery
unless the party seeking discovery makes a
showing that the evidence sought to be
discovered would be relevant under the facts
and theories of the particular case, and cannot
be obtained except through discovery. In an
action for sexual harassment, for instance,
while some evidence of the alleged victim's
sexual behavior and/or predisposition in the
workplace may perhaps be relevant, non-work
place conduct will usually be irrelevant….
Confidentiality
orders
should
be
presumptively granted as well.
Numerous courts have relied upon this language to issue protective
orders and confidentiality orders when defendants seek discovery of
evidence of plaintiffs’ sexual pasts when such evidence is unlikely to
be admissible under the rape shield rue. See, e.g., E.E.O.C. v. Donohue,
746 F. Supp.2d 662, 665 (W.D. Pa. 2010).
Hypothetical 7
Tanya Giron brings a Section 1983 action for violation of her
Eighth Amendment rights against Torres, claiming that she
was forcibly raped by him while she was an inmate. During
discovery, Torres asks Giron to respond to an interrogatory
that asks her to identify and give extensive information about

15

all persons with whom she had had sexual contact, without
any time restriction. The Magistrate Judge entered an order
compelling Giron to respond to the interrogatory by listing
“persons with whom she has had sexual contacts in the five
years prior to and the time period since the rape which forms
the basis of the complaint.” You represent Giron in her
appeal of this order. What arguments do you make on her
behalf? See Giron v. Corrections Corp. of America, 981 F. Supp.
1406 (D. N.M. 1997).
Hypothetical 8
Rebecca Collins, a former assistant prosecutor, brings a civil
action against Michael Allen, her former boss, sounding in
sexual harassment and retaliation. Before trial, Allen files a
counterclaim in which he seeks to present evidence of
Collins’ reputation for promiscuity on the basis that Collins
“put her reputation into question when she filed her frivolous
sexual harassment claim.” Will he be able to present this
evidence? See Collins v. Allen, 2005 WL 1073369 (S.D.Ohio
2005).

16

Prior Rules Language:
(2) In a civil case, evidence
offered to prove the sexual
behavior or sexual predisposition
of any alleged victim is
admissible if it is otherwise
admissible under these rules and
its probative value substantially
outweighs the danger of harm to
any victim and of unfair
prejudice to any party. Evidence
of an alleged victim’s reputation
is admissible only if it has been
placed in controversy by the
alleged victim.

Restyled Rules Language:
(1) Civil Cases. In a civil case,
the court may admit evidence
offered to prove a victim’s
sexual behavior or sexual
predisposition if its probative
value substantially outweighs the
danger of harm to any victim
and of unfair prejudice to any
party. The court may admit
evidence of a victim’s reputation
only if the victim has placed it in
controversy.

V. Rule 412(c): Procedure for Admissibility in Criminal Cases
Federal Rule of Evidence 412(c) contains procedures for providing
notice and determining the admissibility of evidence offered in
criminal cases pursuant to the exceptions contained in Rule
412(b)(1)(A), (B), or (C). The purpose of this Rule is to give notice to
the opposing party in a criminal case to a similar degree as the notice
that Federal Rule of Civil Procedure 26 affords to civil litigants as
part of the discovery process. Cf. Sonia F. v. Eighth Judicial Dist. Court,
315 P.3d 705 (Nev. 2009); Colin Miller, Rape Shield Redux: Supreme
Court Of Nevada Finds Rule 26 Applies Where Rape Shield Law Doesn't.
EvidenceProf Blog (Sep. 15, 2009) http://lawprofessors.typepad.
com/evidenceprof/2009/09/rape-shield-redux-supreme-court-ofnevada-finds-rule-26-applies-where-rape-shield-law-doesnt.html
.
According to the Rule,
(1) A party intending to offer evidence under subdivision (b)
must
(A) file a written motion at least 14 days before trial
specifically describing the evidence and stating the
purpose for which it is offered unless the court, for

17

good cause requires a different time for filing or
permits filing during trial; and
(B) serve the motion on all parties and notify the
alleged victim or, when appropriate, the alleged
victim's guardian or representative.
(2) Before admitting evidence under this rule the court must
conduct a hearing in camera and afford the victim and parties
a right to attend and be heard. The motion, related papers,
and the record of the hearing must be sealed and remain
under seal unless the court orders otherwise.
Courts consistently have held that a defendant’s failure to file a
motion for a Rule 412(c) hearing under seal is a “flagrant violation”
of the Rule, justifying a decision by the trial judge to exclude the
proffered evidence. See, e.g., S.M. v. J.K., 262 F.3d 914, 919 (9th Cir.
2001). Only one federal appellate court has addressed the issue of
whether an alleged victim can immediately appeal a trial court’s
decision to admit evidence of her sexual behavior and/or
predisposition after a Rule 412(c) hearing without violating the final
judgment rule contained in 28 U.S.C. § 1291. Under § 1291, courts of
appeals only have jurisdiction over final decisions, but courts have
chosen to given the final judgment rule a “practical rather than a
technical construction.” Gillespie v. U.S. Steel Corp., 379 U.S. 148, 152
(1964). In Doe v. United States, 666 F.2d 43 (4th Cir 1981), the Fourth
Circuit applied § 1291 practically to allow an immediate appeal by an
alleged victim of an adverse rape shield ruling because “the injustice
to rape victims in delaying an appeal until after the conclusion of the
criminal trial is manifest.” See also Colin Miller, Passing Judgment: 10th
Circuit Case Cites to 4th Circuit Case Allowing Immediate Appeal of Rape
Shield
Ruling.
EvidenceProf
Blog,
(Dec.
4,
2008)
http://lawprofessors.typepad.com/evidenceprof/2008/12/passingjudgm-1.html.
Although most courts have not addressed the issue, it seems likely
that a court’s failure to hold a Rule 412(c) hearing will not entitle a
defendant to a new trial because the Rule is designed to protect the
alleged victim rather than the defendant. Instead, as long as the trial

18

court allows the defendant to present arguments for why the
evidence he seeks to introduce qualifies for admission under an
exception to the Rape Shield Rule, failure to hold a Rule 412(c)
hearing should not lead to reversal as long as the record is sufficient
for the appellate court to review his evidentiary appeal. See Nevelow v.
State, 2011 WL 2899377 (Tex.App.-Houston [14 Dist. 2011]); Colin
Miller, Can You Hear Me?: Court of Appeals of Texas Finds Failure to Hold
in Camera Rape Shield Hearing Isn’t Reversible Error. EvidenceProf Blog
(Aug.
29,
2011)
http://lawprofessors.typepad.com/evidenceprof/2011/08/can-youhear-me-court-of-appeals-of-texas-finds-failure-to-hold-in-camerarape-shield-hearing-isnt-r.html. That said, a trial court likely violates
the Rape Shield Rule or the right to counsel if it holds a Rule 412(c)
hearing but does not allow the defendant to attend or be represented
at it by an attorney. See LaPointe v. State, 225 S.W.3d 513, 520-21 (Tex.
Crim. App. 2007).
Hypothetical 9
Danny Raplinger is charged with sexually exploiting a minor.
At the close of the prosecution’s case, Raplinger offers
Defendant’s Exhibits A, B, C, and D as “a late attachment”
to a previously filed Sealed Motion. These Exhibits consist of
previously sent sexually explicit letters from the alleged
victim’s Yahoo! Profile to Raplinger and a sexually explicit
digital image posted next to her name. Raplinger claims that
this evidence is admissible under Rule 412(b)(1)(B), but the
prosecution counters that the evidence is inadmissible
because the alleged victim statutorily could not have
consented to her exploitation. Is there another reason why
the evidence is inadmissible? See United States v. Raplinger, 2006
WL 3455266 (N.D. Iowa 2006).
Hypothetical 10
Jonathan Pablo is charged with rape. At trial, he seeks to
present evidence (1) that the alleged victim was seen
undressed with two other men on the night of the rape; and
(2) that the alleged victim made sexual advances towards

19

Pablo’s co-defendant on the night of the alleged rape. Pablo
acknowledges that this argument is covered by Rule 412 but
believes that it qualifies for admission under Rule
412(b)(1)(C). Pablo did not file a written motion under Rule
412(c)(1)(A). Pablo, however, claims that the government
relieved him of his obligation to comply with Rule 412(c) by
providing its own written notice to the court a month before
indicating that Pablo might introduce some evidence that
would fall within Rule 412’s scope. Is he correct? See United
States v. Pablo, 625 F.3d 1285 (10th Cir. 2010).

20

Prior Rules Language:
(c) Procedure To Determine
Admissibility.

Restyled Rules Language:
(c) Procedure to Determine
Admissibility.

(1) A party intending to offer
evidence under subdivision (b)
must—

(1) Motion. If a party intends

(A) file a written motion at
least 14 days before trial
specifically describing the
evidence and stating the
purpose for which it is
offered unless the court, for
good cause requires a
different time for filing or
permits filing during trial;
and

(A) file a motion that
specifically describes the
evidence and states the
purpose for which it is to be
offered;

to offer evidence under Rule
412(b), the party must:

(B) do so at least 14 days
before trial unless the court,
for good cause, sets a
different time;
(C) serve the motion on all
parties; and

(B) serve the motion on all
parties and notify the alleged
victim or, when appropriate,
the alleged victim’s guardian
or representative.

(D) notify the victim or,
when appropriate, the
victim’s guardian or
representative.

(2) Before admitting evidence
under this rule the court must
conduct a hearing in camera
and afford the victim and
parties a right to attend and be
heard. The motion, related
papers, and the record of the
hearing must be sealed and
remain under seal unless the
court orders otherwise.

(2) Hearing. Before admitting
evidence under this rule, the
court must conduct an in
camera hearing and give the
victim and parties a right to
attend and be heard. Unless the
court orders otherwise, the
motion, related materials, and
the record of the hearing must
be and remain sealed.

21

VI. Rape Shield Pleadings
Some concise examples of motions connected to evidence sought to
be admitted or excluded under the Best Evidence Rule can be found
at:
 Velez-Lopez v. Long Life Home, Inc., 2009 WL 2590030 (D.Puerto
Rico 2009) (Defendants’ Opposition to Plaintiff’s Motion in Limine);
 Maner & Goodman III v. Board of Education of Fayette County, 2007 WL
4300140 (Ky. Cir. Ct. 2007) (Response to Plaintiff Maner’s Motion in
Limine); and
 Horne v. Russell County Commissioner, 2005 WL 2302984 (M.D. Ala.
2005) (Plaintiff’s Motion in Limine Regarding Sexual History).

22

